

Exhibit 10.2


FORM EQUITY COMPENSATION GRANT AGREEMENT
THIS EQUITY COMPENSATION GRANT AGREEMENT (the “Agreement”) is made by and
between Caesars Entertainment Operating Company, Inc., a Delaware corporation
(“CEOC”), Caesars Entertainment Corporation, a Delaware corporation and parent
of CEOC (“CEC”), Caesars Acquisition Company, a Delaware corporation and joint
venture partner with subsidiaries of CEC (the “Corporation”) in Caesars Growth
Partners, LLC, a Delaware limited liability company (“Growth Partners”) and
__________ (“Participant”) on ______ __, 2014. Any capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the “CAC
Plan” (defined below).
WHEREAS, pursuant to that certain Management Services Agreement, dated as of
October 21, 2013, as amended from time to time among CEOC, Growth Partners and
the Corporation (the “Management Services Agreement”), CEOC and its affiliates
provide certain services to the Corporation, Growth Partners and their
subsidiaries and related ventures, including certain corporate, back-office
support, advisory and business management services (the “Management Services”);
WHEREAS, the Human Resources Committee (the “HRC”) of the Board of Directors of
CEC (the “Board”) has determined that certain individuals, including
Participant, play an important role in the provision of the services covered by
the Management Services Agreement and that it is necessary and in the best
interests of CEC and its stockholders to provide certain additional compensation
to such individuals to reward such services, provide a proper incentive in the
provision thereof, promote the success of Growth Partners, and more closely
align the interests of Participant with those of the stockholders of the
Corporation;
WHEREAS, in furtherance of these interests, the HRC has approved a Caesars
Acquisition Company Equity-Based Compensation Plan (the “CAC Plan”) and
authorized CEOC to grant the award provided for herein to Participant subject to
the terms and conditions set forth herein;
WHEREAS, the Corporation has approved the CAC Plan and has determined that it is
necessary and in the best interests of the shareholders of the Corporation to
provide additional compensation to CEOC in connection with the services it
provides pursuant to the Management Services Agreement to properly incentivize
and compensate those individuals employed by or providing services to CEC, CEOC
or their respective subsidiaries, affiliates or joint ventures who are providing
services pursuant thereto or supporting such services;
NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:

1.
Grant.



(a)Grant. Effective on the date hereof, CEOC hereby grants to Participant an
award representing the right to receive from CEOC or a “CEOC Assignee” (defined
below) the number of shares of Class A common stock of the Corporation, par
value $0.001 per share (“Common Stock”), with an aggregate Fair Market Value
(defined below) equal to $[___], subject to the conditions set forth in this
Agreement (the “Grant”).


(b)Grant Subject to the CAC Plan. The Grant is subject in all respects to the
terms of the CAC Plan, which are incorporated herein by reference. In the event
of any conflict between this Agreement and the CAC Plan, the CAC Plan controls.


(c)Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the Grant and acknowledgment that the terms of this
Agreement have been read and understood by signing and returning a copy of this
Agreement as instructed by CEOC. By accepting this Agreement, (i) Participant
consents to the electronic delivery of prospectuses, annual reports and other
information that may be required to be delivered by Securities and Exchange
Commission rules (which consent may be revoked in writing by Participant at any
time upon three business days’ notice to CEOC, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to Participant) and (ii) Participant agrees that no circumstances currently
exist that give rise to constructive termination, “good reason” or similar
claims under any employment, equity and other compensatory agreements between
Participant, on the one hand, and CEC, CEOC or any of their subsidiaries,
affiliates or joint ventures, on the other hand.


2.Vesting; Settlement; Registration Rights.


The Grant shall vest and be settled as provided in the CAC Plan, and the
Corporation has agreed to file a shelf registration statement in respect of the
shares of Common Stock delivered in settlement thereof in accordance with the
terms of the CAC Plan.


3.Forfeiture of Gain.


(a)    If, after a termination by Participant from employment or services with
CEC or CEOC or any of their respective subsidiaries, affiliates or joint
ventures, the Committee determines that grounds existed to terminate Participant
for Cause, then the Committee may, in its discretion, require Participant or any
other person to whom any payment has been made or shares of Common Stock or
other property have been transferred in connection with the Grant after the date
of the conduct constituting Cause, to forfeit and pay over to CEOC or a CEOC
Assignee, on demand, all or any portion of the compensation, gain or the value
realized (whether or not taxable) on the vesting, payment or settlement of the
Grant during the period following the date of the conduct constituting Cause.


(b)    As provided in the CAC Plan, the Grant may also be subject to clawback,
forfeiture or similar requirements to the extent required by applicable law or
by a policy adopted by CEC, CEOC or any of their respective subsidiaries,
affiliates or joint ventures.


4.Compliance with Legal Requirements.


(a)    Generally. The Grant, and any other obligations of CEOC, CEC, the
Corporation or Growth Partners or any other person under this Agreement, shall
be subject to all applicable federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. The Committee shall have the right to impose such
restrictions on the Grant as it deems necessary or advisable under applicable
federal securities laws, the rules and regulations of any stock exchange or
market upon which the shares of Common Stock are then listed or traded, and/or
any blue sky or state securities laws applicable to such Grant. Participant
agrees to take all steps the Committee, CEC or CEOC determine are necessary to
comply with all applicable provisions of federal and state securities law in
exercising his or her rights under this Agreement.


(b)    Taxes; Withholding.


(i)On the applicable Settlement Date, it is anticipated that Participant will
recognize tax at ordinary income rates on the Fair Market Value of the Earned
Shares delivered to Participant on such date or event.


(ii)The vesting and settlement of the Grant and all Installments as provided in
the CAC Plan shall be subject to Participant satisfying any applicable federal,
state, local and foreign tax withholding obligations. CEOC or a CEOC Assignee
shall have the power and the right to require Participant to remit to CEOC or a
CEOC Assignee, or deduct or withhold from all amounts payable to Participant in
connection with the Grant or otherwise, an amount sufficient to satisfy any
applicable taxes required by law, subject to the registration rights that have
been agreed to by the Corporation as described in the CAC Plan. To the extent
Participant is unable to sell sufficient shares of Common Stock to cover this
tax withholding obligation because there is no effective registration statement
or because of limited float in the Common Stock, the Grant will be payable in
cash to the extent required to satisfy the applicable taxes.


5.
Miscellaneous.



(a)    Transferability. The Grant may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order, or, if approved or ratified by the Committee. Any
transfer permitted by this Section 5(a) shall be subject to compliance with
applicable federal and state securities laws and shall not be for value (other
than nominal consideration, settlement of marital property rights or for
interests in an entity in which more than 50% of the voting interests are held
by Participant or by Participant’s family members).


(b)    Waiver. Any right of CEOC or CEC contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(c)    Notices. Any written notices provided for in this Agreement shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to Participant, at Participant’s address indicated by CEOC’s
records, or if to the Corporation, Growth Partners, CEC or CEOC, to each such
entity’s respective principal business office, the addresses of which are as
follows:


Caesars Acquisition Company
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention:    Chief Executive Officer
Facsimile:    (514) 635-1277


Caesars Growth Partners, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention:    Chief Executive Officer
Facsimile:    (514) 635-1277


Caesars Entertainment Operating Company, Inc.
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention:    General Counsel
Facsimile:    (702) 407-6418


(d)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(e)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee or other service provider of CEC, CEOC, a CEOC Assignee or any of their
respective subsidiaries, affiliates or joint ventures or shall interfere with or
restrict in any way the right of CEC, CEOC, a CEOC Assignee or any of their
respective subsidiaries, affiliates or joint ventures, which are hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.
(f)    No Rights to Award. The grant to Participant of the Grant pursuant to
this Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards, subject to any express contractual rights
(set forth in a document other than this Agreement) to the contrary.
(g)    Successors and Assigns. The terms of this Agreement shall be binding upon
and inure to the benefit of the Corporation, Growth Partners, CEC and CEOC as
applicable, and their respective successors and assigns, and of Participant and
the beneficiaries, executors, administrators, heirs and successors of
Participant. CEOC shall have the right to assign its obligations and rights
under this Agreement and the CAC Plan to any affiliate of CEOC or CEC that
becomes a party to (i) the Management Services Agreement, (ii) a successor to
such agreement or (iii) a similar agreement pursuant to which any Management
Services are provided (any such affiliate, a “CEOC Assignee”).


(h)    Entire Agreement. This Agreement, the Management Services Agreement, any
successor agreement to the Management Services Agreement or any agreement that
is similar to the Management Services Agreement and pursuant to which any
Management Services are provided, contain the entire agreement and understanding
of the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto.


(i)    Amendment. The Grant and this Agreement may be amended in writing signed
by the Parties hereto; provided, that, the Committee shall have the authority to
amend the Grant and this Agreement without consent by any other party unless
such amendment shall materially adversely impact Participant’s rights hereunder.


(j)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(k)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.












IN WITNESS WHEREOF, CEC, CEOC, the Corporation, Growth Partners and Participant
have executed this Agreement as set forth below.


CAESARS ACQUISITION COMPANY

By:__________    
Name:
Title:


Date: __________________________________


CAESARS ENTERTAINMENT CORPORATION

By:__________    
Name:
Title:


Date: __________________________________
CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

By:__________    
Name:
Title:


Date: __________________________________


CAESARS GROWTH PARTNERS, LLC

By:__________    
Name:
Title:


Date: __________________________________
Agreed to and Accepted by:
                
_________________________
Participant
Date:____________________





    